            Case 7:20-cv-02397-PMH Document 1 Filed 03/18/20 Page 1 of 36



John J. Nestico (N.Y. SBN 1724020)
SCHNEIDER WALLACE
COTTRELL KONECKY LLP
6000 Fairview Road, Suite 1200
Charlotte, North Carolina 28210
Tel: (510) 740-2946; Fax: (415) 421-7105
jnestico@schneiderwallace.com

Carolyn H. Cottrell (Cal. SBN 166977)
To apply for admission Pro Hac Vice
Ori Edelstein (Cal. SBN 268145)
To apply for admission Pro Hac Vice
Kristabel Sanchez (Cal. SBN 323714)
To apply for admission Pro Hac Vice
SCHNEIDER WALLACE
COTTRELL KONECKY LLP
2000 Powell Street, Suite 1400
Emeryville, California 94608
Tel: (415) 421-7100; Fax: (415) 421-7105
ccottrell@schneiderwallace.com
oedelstein@schneiderwallace.com
ksandoval@schneiderwallace.com

William M. Hogg (Tex. SBN 24087733)
To apply for admission Pro Hac Vice
SCHNEIDER WALLACE
COTTRELL KONECKY LLP
3700 Buffalo Speedway, Suite 960
Houston, Texas 77098
Tel: (713) 338-2560; Fax: (415) 421-7105
whogg@schneiderwallace.com

Attorneys for Plaintiff, Class and Collective members


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HUMBERTO RAMIREZ, Individually and On            Case No. ___________________
Behalf of All Others Similarly Situated,
                                                 COLLECTIVE AND CLASS ACTION
                Plaintiff,                       COMPLAINT
       v.
                                                 CLAIMS FOR DAMAGES AND
MARRIOTT INTERNATIONAL, INC. and                 INJUNCTIVE RELIEF
THE RITZ-CARLTON HOTEL COMPANY,
LLC,                                             DEMAND FOR JURY TRIAL

                Defendant.




                                              -1-
              Case 7:20-cv-02397-PMH Document 1 Filed 03/18/20 Page 2 of 36



                                         INTRODUCTION

         1.       Plaintiff Humberto Ramirez, individually and on behalf of all others similarly

situated, brings this class and collective action against Defendants Marriott International, Inc. and

The Ritz-Carlton Hotel Company, LLC (collectively “Defendants”) on behalf of individuals who

have worked for Defendants as servers, waiters, bartenders, room service attendants, banquet

workers, and other non-managerial service workers paid on an hourly basis, and are subject to

Defendants’ service fee policies and practices. This case implicates Defendants’ longstanding

policies and practices, which fail to properly compensate non-exempt all service workers for

service charge payments remitted to them as wages, and for work performed while “off-the-clock.”

As a result, throughout the relevant time period, Plaintiff and similarly situated workers are denied

payment for all hours worked, including gratuity payments, regular wages owed, and overtime

wages.

         2.       Defendants impose mandatory “service charge” and/or “delivery fee” surcharges

(hereinafter collectively referred to as “service fee”) on the sale of food and beverages to their

customers, but fail to distribute the total proceeds of those service fee surcharges to non-managerial

service employees as required by New York law. This conduct violates New York Labor Law §

196-d. This conduct further constitutes false advertising, as well as deceptive and unfair business

practices, under New York General Business Law §§ 349 and 350.

         3.       Defendants also maintain a longstanding policy and practice of failing to properly

compensate non-exempt employees for work performed while “off-the-clock.” These policies

deny Plaintiff and Class, and Collective members payment for all hours worked, including

overtime wages owed under the Fair Labor Standards Act (“FLSA”) and New York Labor Law.

         4.       Defendants’ conduct violates the FLSA because of the mandate that non-exempt




                                                  -2-
               Case 7:20-cv-02397-PMH Document 1 Filed 03/18/20 Page 3 of 36



employees, such as Plaintiff and the Collective members, be paid at one and one-half times their

regular rate of pay for all hours worked in excess of forty within a single workweek. 29 U.S.C. §

207(a).

          5.       Plaintiff, Class, and Collective members bring the following causes of action to

challenge Defendants’ policies and practices of: (1) failing to pay Plaintiff, Class, and Collective

members overtime wages as required under the FLSA; (2) failing to pay overtime compensation

to Plaintiff and Class members for “off-the-clock” work as required by New York Labor Law; (3)

failure to compensate Plaintiff and Class members the additional wages required by the New York

spread-of-wages law; (4) failing to remit all service fee surcharges to Plaintiff and Class members;

(5) failing to compensate Plaintiff and Class members for all hours worked; (5) instituting

deceptive and unfair business practices in violation of New York General Business Laws; (6)

instituting false advertising efforts in violation of New York General Business Laws; (7) unjust

enrichment for failure to remit the entirety of the service fee surcharges to non-managerial service

workers; (8) failing to provide Plaintiff and Class members accurate, itemized wage statements as

required by N.Y. Lab. Law § 195(3); and (9) failing to provide accurate and proper written notice

as required by N.Y. Lab. Law § 195(1).

          6.       Plaintiff files this action to recover all unpaid wages, compensation, penalties,

liquidated damages, treble damages, and other damages on behalf of himself, Class, and Collective

members under the FLSA as a collective action pursuant to Section 216(b), and under state law as

a class action under Federal Rule of Civil Procedure 23. Plaintiff seeks to remedy the sweeping

practices Defendants integrated into their gratuity systems, time tracking policies, and payroll

policies, that have deprived Plaintiff, Class, and Collective members of their lawfully earned

wages.




                                                  -3-
            Case 7:20-cv-02397-PMH Document 1 Filed 03/18/20 Page 4 of 36



                     SUBJECT MATTER JURISDICTION AND VENUE

       7.       This court has federal question jurisdiction over the subject matter of this action

pursuant to 28 U.S.C. § 1331 as this case is brought under the laws of the United States, specifically

the FLSA, 29 U.S.C. § 201, et seq. This Court has supplemental jurisdiction over Plaintiff’s state-

law claims pursuant to 28 U.S.C. § 1367.

       8.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391. Defendants

operate numerous properties in this district, are registered to do business in this district, employ

numerous workers in this district, including Plaintiff, and a substantial part of the events giving

rise to Plaintiff’s claims occurred within this judicial district. Accordingly, Defendants are subject

to general personal jurisdiction here.

                                             PARTIES

       9.       Plaintiff Humberto Ramirez is an individual over the age of eighteen, and at all

times relevant to this Complaint was a resident of the State of New York, County of Westchester.

Plaintiff was employed as an in-room dining server and banquet worker by Defendants at the Ritz-

Carlton, Westchester Hotel in White Plains, New York from 2015 to November 2019.

       10.      The FLSA Collective members are people who are or who have been employed by

Defendants as hourly non-exempt employees, including but not limited to, food and beverage

servers, in-room dining servers, banquet workers, and other similar hourly and non-exempt service

workers throughout the United States within the three years preceding the filing of this Complaint.

       11.      The New York Class members are all people who are or who have been employed

by Defendants as hourly non-exempt employees, including but not limited to, food and beverage

servers, in-room dining servers, banquet workers, and other similar hourly and non-exempt service

workers throughout the State of New York within the six years preceding the filing of this




                                                 -4-
         Case 7:20-cv-02397-PMH Document 1 Filed 03/18/20 Page 5 of 36



Complaint.

       12.     Plaintiff is informed, believes, and thereon alleges that Defendant Marriott

International, Inc. is a Delaware corporation with its principal place of business located in

Maryland, and is registered to do business in New York. Marriott International, Inc. may be served

with process by serving its registered agent, C T Corporation System, 28 Liberty Street, New York,

New York 10005.

       13.     Plaintiff is informed, believes, and thereon alleges that Defendant The Ritz-Carlton

Hotel Company, LLC is a Delaware corporation with its principal place of business located in

Maryland, and is registered to do business in New York. The Ritz-Carlton Company, LLC may be

served with process by serving its registered agent, C T Corporation System, 28 Liberty Street,

New York, New York 10005.

       14.     Plaintiff is informed, believes, and thereon alleges that at all times mentioned in

this Complaint, Defendants are the agents and employees of their co-defendants and in doing the

things alleged in this Complaint were acting within the course and scope of such agency and

employment.

       15.     Plaintiff is informed, believes, and thereon alleges that Defendants maintain a chain

of hotels, restaurants, and resorts throughout the United States, including in New York. Plaintiff

is informed, believes, and thereon alleges that Defendants employ Class and Collective members,

among other hourly employees, throughout the United States, including in New York.

       16.     Plaintiff is informed and believes that each and every one of the acts and omissions

alleged herein were performed by, and/or attributable to, Defendants, each acting as agents and/or

employees, and/or under the direction and control of each of the other, and that said acts and

failures to act were within the course and scope of said agency, employment and/or direction and




                                                -5-
           Case 7:20-cv-02397-PMH Document 1 Filed 03/18/20 Page 6 of 36



control.

       17.     Plaintiff is informed, believes, and thereon alleges that Defendant Marriott

International, Inc. directly controls the operations of its agent, Defendant The Ritz-Carlton Hotel

Company, LLC. Plaintiff is informed, believes, and thereon alleges that Defendants jointly

exercised control over Plaintiff, Class, and Collective members with respect to their employment.

       18.     As joint employers of Plaintiff, Class and Collective members throughout the

relevant time periods, Defendants, and each of them, are solely, jointly, and severally liable for

penalties for violating the FLSA, New York Labor Law, and other state laws, rules and regulations

with respect to the employment of Plaintiff, Class and Collective members.

       19.     Throughout this Complaint, any reference to “Defendant” or “Defendants” is

intended to refer to Defendants Marriott International, Inc. and The Ritz-Carlton Hotel Company,

LLC jointly.

       20.     At all material times, Defendants have done business under the laws of New York,

have continuously maintained physical places of business in New York, including in this district,

and have employed Class and Collective members in this district and elsewhere throughout New

York. Defendants are “employers” within the meaning of N.Y. Lab. Law § 651(6).

       21.     Defendants each individually and/or jointly own, operate, and/or manage hotels,

restaurants, and resorts throughout New York and the United States.

       22.     At all material times, Defendants have been employers, both jointly and in their

individual capacities, within the meaning of the FLSA under 29 U.S.C. § 203(d).

       23.     At all material times, Defendants have been an enterprise within the meaning of the

FLSA under 29 U.S.C. § 203(r).

       24.     At all material times, Defendants have been an enterprise in commerce or in the




                                               -6-
         Case 7:20-cv-02397-PMH Document 1 Filed 03/18/20 Page 7 of 36



production of goods for commerce within the meaning of section 3(s)(1) of the FLSA because

Defendants have had and continue to have employees engaged in commerce. 29 U.S.C. §

203(s)(1).

       25.     Defendants acted and continue to act as joint employers of Plaintiff because they

jointly, directly, or indirectly, control the employment terms, pay practices, timekeeping practices,

and daily work of Plaintiff, Class and Collective members. Upon information and belief,

Defendant Marriott International, Inc. employ Class and Collective members jointly with the

Defendant The Ritz-Carlton Hotel Company, LLC and/or with other currently unknown entities,

because Defendants jointly, directly or indirectly, control the employment terms, pay practices,

timekeeping practices, and daily work of Plaintiff and similarly situated employees.

       26.     Defendants have had, and continue to have, an annual gross business volume of not

less than $500,000, thereby exceeding the statutory standard. 26 U.S.C. § 203(s)(1)(A)(ii).

       27.     In addition to Plaintiff, Defendants employ numerous other employees, who like

Plaintiff, are non-exempt hourly employees engaged in interstate commerce. Further, Defendants

are engaged in interstate commerce since they order supplies across state lines, conduct business

deals with merchants across state lines, and process patient credit cards with banks in other states.

       28.     Plaintiff and Collective members were and are employees of Defendants within the

meaning of 29 U.S.C. § 203(e).

       29.     At all material times, Plaintiff and Collective members are employees who engaged

in commerce or in the production of goods for commerce as required by 29 U.S.C. § 207.

       30.     At all material times, Defendants do business under the laws of New York, have

places of business in the State of New York, including in this judicial district, and employ Class

members in this judicial district. Defendants are “employers” as defined in New York Labor Law




                                                 -7-
            Case 7:20-cv-02397-PMH Document 1 Filed 03/18/20 Page 8 of 36



§ 651(6).

        31.       Defendant The Ritz-Carlton Hotel Company, LLC, according to its website,

operates multiple hotels and restaurants, and employs Class and Collective members, throughout

the State of New York and the United States.

        32.       Defendant Marriott International, Inc., according to its website, operates a litany of

hotels, restaurants, and resorts, and employs Class and Collective members, throughout the State

of New York and the United States.

                                     FACTUAL ALLEGATIONS

        33.       Defendants operate a chain of hotels, restaurants, and resorts throughout the United

States and New York, including but not limited to the Ritz-Carlton, Westchester, which is located

in White Plains, New York. Defendants employ dozens of hourly non-exempt workers similarly

situated to Plaintiff across these facilities.

        34.       Plaintiff worked at the Ritz-Carlton, Westchester as an in-room dining server and a

banquet server from 2015 through November 2019. Plaintiff was paid at an hourly rate of $8.40,

and regularly worked in excess of eight hours a day and 40 hours per week, usually working

approximately eight-to-nine hours each shift and five shifts per week. On average, Plaintiff worked

more than 40 hours in a workweek every week.

        35.       As a matter of course, Defendants routinely add a mandatory surcharge of 18% to

its food and beverage bills for in-room dining services. Defendants also add a $5 delivery fee on

top of the 18% surcharge. These service fee surcharges are in the form of automatic charges which

customers are required to pay, and which reasonably appear to be gratuities for the service and

delivery staff.

        36.       It is typically customary in the hospitality industry that establishments impose




                                                   -8-
          Case 7:20-cv-02397-PMH Document 1 Filed 03/18/20 Page 9 of 36



gratuity charges in the range of 18% to 22% of the food and beverage bills. Thus, when customers

pay these mandatory service fees, it is reasonable for the customers to believe those service fee

surcharges are gratuities to be paid in their entirety to the service staff. Indeed, because of the way

these service fees are depicted to customers, and the custom in the food and beverage industry that

gratuities ranging from 18% to 22% are paid for food and beverage service, customers pay these

mandatory surcharges reasonably believing they are to be remitted in total to the service staff as

gratuities.

        37.    During the relevant time period, Defendants pay Plaintiff, Class and Collective

members a portion of the service fees charged to customers as supplementary payments in addition

to their regular hourly wages. However, Defendants do not remit the total proceeds of these service

fees to the non-managerial employees who serve the food and beverages. Instead, Defendants have

a policy and practice of retaining a portion of those service fees and/or using a portion of the

service fees to pay non-service workers. As a result, Plaintiff, Class, and Collective members do

not receive the total proceeds of the service fees as gratuities, to which they are entitled under New

York law.

        38.    As a matter of policy and practice, Class and Collective members also perform

work while “off-the-clock” with Defendants’ knowledge, and are denied compensation for the

time spent engaged in this off-the-clock work. Class and Collective members’ off-the-clock work

includes cleaning, stocking supplies, setting up their workstations, and performing various other

tasks before clocking in and after clocking out for their shifts. Defendants discouraged Class and

Collective members from recording work hours performed outside of their scheduled shifts. Even

though Class and Collective members regularly arrive earlier and begin working prior to the start

of their shift, and routinely work past the end of their shifts, Defendants set strict clock-in and




                                                 -9-
         Case 7:20-cv-02397-PMH Document 1 Filed 03/18/20 Page 10 of 36



clock-out procedures requiring Class and Collective members not to clock in until a few minutes

from their scheduled start time, and to clock out within a few minutes of their scheduled end time,

regardless of when they actually start or end their work. For instance, Defendants utilize a badge-

swiping timekeeping system which prohibits workers from signing in more than five minutes

before their scheduled start time. If a worker attempts to clock in before their scheduled start time,

the timekeeping system will not register such an attempt as valid unless a manager or supervisor

overrides the system. Class and Collective members are not compensated for this work performed

outside of their recorded hours.

       39.     As a result of these policies, Defendants deny Plaintiff, Class, and Collective

members surcharge service fees to which they are lawfully owed, as well as the overtime premiums

resulting from pre- and post-shift work performed while “off-the-clock” for Defendants’ benefit.

       40.     Plaintiff is informed, believes, and thereon alleges that this same timekeeping

system is used across all of Defendants’ facilities throughout New York and the United States.

       41.     Defendants’ common course of wage-and-hour abuse includes routinely failing to

maintain true and accurate wage notices and records of the hours worked by Class and Collective

members. In particular, Defendants have failed to record hours that Plaintiff, Class, and Collective

members worked while off the clock.

       42.     Defendants’ failure to record all service fee surcharge payments and all hours

worked also results in a failure to provide Class and Collective members, including Plaintiff,

accurate itemized wage statements as required by New York law. The wage statements Defendant

provides are not accurate because they do not reflect the actual wages earned as service fee

surcharges, nor the actual hours worked by Plaintiff, Class, and Collective members.

       43.     Upon information and belief, Defendants do not provide Plaintiff and Class




                                                -10-
           Case 7:20-cv-02397-PMH Document 1 Filed 03/18/20 Page 11 of 36



members with a written notice, in English and Spanish, containing accurate representations of,

among other things, their rates of pay and basis thereof, including the terms of the service fee

surcharges to be paid to the service workers and the allowances and deductions to be deducted

from their wages.

        44.    Class and Collective members were and are employed by Defendants and perform

work materially similar to Plaintiff.

        45.    Class and Collective members report to a facility owned, operated, or managed by

Defendants to perform their jobs.

        46.    Class and Collective members perform their jobs under Defendants’ supervision

and using materials and technology approved and supplied by Defendants.

        47.    Class and Collective members are required to follow and abide by common work,

time, pay, meal and rest break, and overtime policies and procedures in the performance of their

jobs.

        48.    At the end of each pay period, Class and Collective members receive wages from

Defendants that are determined by common systems and methods that Defendants select and

control.

        49.    Defendants pay Class and Collective members on an hourly rate basis.

        50.    Plaintiff often worked more than 8 hours a day, and more than forty hours in a

week, and did so on at least one workweek during the six years before this Complaint was filed.

On average, Plaintiff worked eight to nine hours each shift and five shifts per week. Plaintiff often

worked in excess of 10 hours in a single shift. On average, Plaintiff worked more than 40 hours in

a workweek every week.

        51.    Upon information and belief Class and Collective members worked more than 8




                                                -11-
         Case 7:20-cv-02397-PMH Document 1 Filed 03/18/20 Page 12 of 36



hours a day, and more than forty hours in at least one workweek during the three years before this

Complaint was filed.

       52.     Defendants require Class and Collective members to perform substantial work off-

the-clock and without compensation. Defendants require Class and Collective members to clock

in and out of work using company-mandated timekeeping software. Class and Collective members

perform work while off-the-clock for the benefit of Defendants, including cleaning, stocking

supplies, setting up their workstations, and performing various other similar tasks for the benefit

of Defendants. As a result of this off-the-clock work, Class and Collective members are not

adequately compensated for all hours worked at their regular rate or at the applicable overtime

rates. On average, Plaintiff works approximately 10 to 15 additional minutes of pre-shift work

while off-the-clock each shift, and approximately 20 to 30 additional minutes of post-shift work

while off-the-clock each shift.

       53.     For example, Class and Collective members are required to clock out at the end of

their regular shift, but are required to stay and help clean their workstations or complete additional

food and beverage service work while off-the-clock at the direction of their supervisors. Class and

Collective members are also required to clean, stock supplies, set up their workstations, and

perform various other food and beverage tasks before clocking in and after clocking out. As a

result, this time worked by Plaintiff, Class and Collective members goes unrecorded and

uncompensated.

       54.     When Plaintiff and Collective members work more than forty hours in a workweek,

Defendants fail to pay them one and one-half times their regular hourly rate for all overtime hours

worked in violation of the FLSA. Defendants fail to include time worked while “off-the-clock” in

the total hours worked in a given workweek. Similarly, Plaintiff and Class members are often




                                                -12-
         Case 7:20-cv-02397-PMH Document 1 Filed 03/18/20 Page 13 of 36



denied overtime for all work performed in excess of 40 hours per week in violation of New York

law.

       55.     Defendants do not provide Class members, including Plaintiff, accurate wage

notices and itemized wage statements as required by New York law. The wage statements they are

provided are not accurate because they do not reflect the actual hours worked by Plaintiff and Class

members. The wage statements do not contain all of the service fee surcharges that should be

remitted to Plaintiff and Class members, nor off-the-clock work. Further, the wage statements are

inaccurate because they do not include premium pay for all overtime hours worked.

       56.     Defendants have employed hundreds of people similarly situated to Plaintiff during

the six-year period prior to the filing of this Complaint.

       57.     Defendants’ method of paying Plaintiff, Class, and Collective members is willful,

and is not based on a good faith and reasonable belief that their conduct complies with either the

FLSA or New York law.

       58.     Defendants’ common course of wage-and-hour abuse includes routinely failing to

maintain true and accurate records of the hours worked by Class and Collective members. In

particular, Defendants have failed to record hours that Plaintiff, Class, and Collective members

worked while off the clock.

       59.     Defendants’ conduct was willful, carried out in bad faith, and caused significant

damages to non-exempt hourly employees in an amount to be determined at trial.

                       FLSA COLLECTIVE ACTION ALLEGATIONS

       60.     Plaintiff brings this Complaint as a collective action pursuant to 29 U.S.C. § 216(b)

as to claims for failing to pay Plaintiff and Collective members for all hours worked, including

minimum wage, wages at the agreed rate, and overtime compensation for all hours worked over




                                                -13-
         Case 7:20-cv-02397-PMH Document 1 Filed 03/18/20 Page 14 of 36



40 hours per week, liquidated damages, and attorneys’ fees and costs under the FLSA. The FLSA

Collective that Plaintiff seeks to represent is defined as follows.

               All current and former hourly, non-exempt employees,
               including but not limited to servers, food servers, beverage
               servers, in-room dining servers, banquet servers, or other
               employees with similar job duties employed by Defendants
               nationwide during the time period three years prior to the filing
               of the original Complaint until resolution of this action (the
               “Collective”).

       61.     Per 29 U.S.C. § 216(b), this action may be brought as an “opt-in” collective action

for the claims asserted by Plaintiff because his claims are similar to the claims possessed by the

Collective members.

       62.     Plaintiff and Collective members have been denied compensation for time worked,

including “off-the-clock” work. In addition, Plaintiff has actual knowledge that Collective

members have also been denied overtime pay for this work and would therefore likely join this

collective action if provided a notice of their rights to do so, together with a clear statement that

opting to join such an action would not result in termination or other forms of retaliation.

       63.     Plaintiff is similarly situated to Collective members. Like Plaintiff, Defendants

subject Collective members to their common practice, policy, or plan of refusing to pay overtime

for all work performed in clear violation of the FLSA.

       64.     Other Collective members similarly situated to Plaintiff work, or have worked, for

Defendants and are similarly not paid overtime at the rate of one and one-half times their regular

hourly rate when those hours exceed forty per workweek. Other Collective members similarly

situated to Plaintiff perform compensable work while “off-the-clock” either before their shift

began or after it ended. Similarly situated Collective members are not paid overtime at the rate of

one and one-half times their regular hourly rate when the work performed while “off-the-clock”




                                                 -14-
        Case 7:20-cv-02397-PMH Document 1 Filed 03/18/20 Page 15 of 36



caused them to work in excess of forty hours per workweek.

       65.     Collective members perform or have performed the same or similar work as

Plaintiff involving food and beverage service.

       66.     Collective members regularly work or have worked in excess of forty hours during

a workweek.

       67.     Collective members are not exempt from receiving overtime compensation under

the FLSA.

       68.     Defendants’ failure to pay overtime compensation as required by the FLSA resulted

from generally applicable policies and practices, and did not depend on the personal circumstances

of FLSA Collective members.

       69.     This action may be properly maintained as a collective action on behalf of the

defined Collective because, throughout the relevant time period:

               a. Defendants maintain common scheduling systems and policies with respect to

                  Plaintiff and Collective members, control the scheduling systems and policies

                  implemented throughout their facilities and retain authority to review and revise

                  or approve the schedules assigned to Plaintiff and Collective members;

               b. Defendants maintain common timekeeping systems and policies with respect to

                  Plaintiff and Collective members; and

               c. Defendants maintain common payroll systems and policies with respect to

                  Plaintiff and Collective members, control the payroll systems and policies

                  applied to Plaintiff and Collective members, and set the pay rates assigned to

                  Plaintiff and Collective members.

       70.     Collective members, irrespective of their particular job requirements, are entitled




                                                 -15-
         Case 7:20-cv-02397-PMH Document 1 Filed 03/18/20 Page 16 of 36



to overtime compensation for hours worked in excess of forty during a workweek, including “off-

the-clock” work.

       71.     Plaintiff and Collective members’ claims arise from a common nucleus of operative

facts; namely, the continued and willful failure of Defendants to comply with their obligation to

legally compensate their employees. Liability is based on a systematic course of wrongful conduct

by Defendants that caused harm to all Collective members. Defendants have a plan, policy or

practice of not paying Plaintiff and Collective members for work performed “off-the-clock.

       72.     As such, the Collective of similarly situated Plaintiffs is properly defined as stated

above. Plaintiff estimates the Collective, including both current and former employees over the

relevant time period, will include upwards of 100 people or more. The precise number of

Collective members should be readily available and identifiable from Defendants’ personnel,

scheduling, time and payroll records, and from input received from Collective members as part of

the notice and “opt-in” process provided by 29 U.S.C. § 216(b). The names and addresses of the

Collective members are discoverable from Defendants’ records.

                         RULE 23 CLASS ACTION ALLEGATIONS

       73.     Plaintiff brings causes of action as a class action on behalf of herself and all others

similarly situated pursuant to Federal Rule of Civil Procedure 23(a) and (b)(3). The New York

Class that Plaintiff seeks to represent is defined as follows:

               All current and former hourly, non-exempt employees,
               including but not limited to servers, food servers, beverage
               servers, in-room dining servers, banquet servers, or other
               employees with similar job duties employed by Defendants in
               New York any time starting six years prior to the filing of this
               Complaint until resolution of this action.

       74.     This action has been brought and may properly be maintained as a class action

because there is a well-defined community of interest in the litigation and the proposed class is



                                                 -16-
         Case 7:20-cv-02397-PMH Document 1 Filed 03/18/20 Page 17 of 36



easily ascertainable.

       75.     Numerosity: The potential members of the class are so numerous that joinder of all

the members of the Class is impracticable. Plaintiff is informed and believes that the number of

New York Class members exceeds 100. This volume makes bringing the claims of each individual

member of the class before this Court impracticable. Likewise, joining each individual member of

the New York Class as a plaintiff in this action is impracticable. Furthermore, the identities of the

New York Class will be determined from Defendants’ records, as will the compensation paid to

each of them. As such, a class action is a reasonable and practical means of resolving these claims.

To require individual actions would prejudice the New York Class and Defendants.

       76.     Commonality: There are questions of law and fact common to Plaintiff and the

New York Class that predominate over any questions affecting only individual members of the

Class. These common questions of law and fact include, but are not limited to:

               a. Whether Plaintiff and Class members worked hours in excess of forty per

                   workweek;

               b. Whether Defendants fail to compensate Class members for all hours worked,

                   including hours worked as overtime compensation, in violation of New York

                   Labor Laws;

               c. Whether Defendants failed to include supplementary payments such as service

                   fee surcharges in the regular rates of pay for Plaintiff and Class members;

               d. Whether Defendants paid Plaintiff and Class members additional wages when

                   they worked in excess of ten hours per shift in accordance with N.Y. Lab. Reg.

                   § 142-2.4;

               e. Whether Defendants have a policy and/or practice of charging a service fee to




                                                -17-
         Case 7:20-cv-02397-PMH Document 1 Filed 03/18/20 Page 18 of 36



                   customers and failing to remit the entirety of that service fee to Class members;

               f. Whether Defendants have a policy and/or practice of requiring Class members

                   to be in the control of, spend time primarily for the benefit of, and work for

                   Defendants off-the-clock and without compensation;

               g. Whether Defendants fail to properly pay overtime compensation, at either one

                   and one-half times or double the regular rate of pay, to Class members in

                   violation of the New York Labor Laws;

               h. Whether Defendants fail to provide Class members with timely, accurate

                   itemized wage statements in violation of the N.Y. Lab. Law § 193(3);

               i. Whether Defendants fail to provide written notice, in English and Spanish, in

                   compliance with N.Y. Lab. Law § 195(1);

               j. Whether Defendants violate New York unfair/deceptive trade practices by

                   failing to remit all service fee surcharges to Class members;

               k. Whether Defendants’ conduct in failing to remit all of the service fee surcharges

                   to Plaintiff and Class members constitutes unjust enrichment; and

               l. The proper formula for calculating restitution, damages and penalties owed to

                   Plaintiff and the Class as alleged herein.

       77.     Typicality: Plaintiff’s claims are typical of the claims of the New York Class.

Defendants’ common course of conduct in violation of law as alleged herein caused Plaintiff and

Class members to sustain the same or similar injuries and damages. Plaintiff’s claims are thereby

representative of and co-extensive with the claims of the Class.

       78.     Adequacy of Representation:         Plaintiff seeks relief for state law violations

perpetrated by Defendants. In that sense, Plaintiff does not have any conflicts of interest with other




                                                -18-
         Case 7:20-cv-02397-PMH Document 1 Filed 03/18/20 Page 19 of 36



Class members and will prosecute the case vigorously on behalf of the Class. Counsel representing

Plaintiff is competent and experienced in litigating complex cases and large class actions,

including wage and hour cases. Plaintiff will fairly and adequately represent and protect the

interests of the Class members.

       79.     Superiority of Class Action: A class action is superior to other available means for

the fair and efficient adjudication of this controversy. Individual joinder of all proposed Class

members is not practicable, and questions of law and fact common to the Class predominate over

any questions affecting only individual members of the Class. Each proposed Class member has

been damaged and is entitled to recovery by reason of Defendants’ illegal policies and/or practices.

Class action treatment will allow those similarly situated persons to litigate their claims in the

manner that is most efficient and economical for the parties and the judicial system.

       80.     In the alternative, the Class may be certified because the prosecution of separate

actions by the individual members of the Class would create a risk of inconsistent or varying

adjudication with respect to individual members of the Class which would establish incompatible

standards of conduct for Defendants.

       81.     If each individual Class member were required to file an individual lawsuit,

Defendants would necessarily gain an unconscionable advantage because Defendants would be

able to exploit and overwhelm the limited resources of each member of the Class with Defendants’

vastly superior financial legal resources.

       82.     Requiring each individual Class member to pursue an individual remedy would also

discourage the assertion of lawful claims by the Class members who would be disinclined to pursue

these claims against Defendants because of an appreciable and justifiable fear of retaliation and

permanent damage to their lives, careers and well-being




                                               -19-
         Case 7:20-cv-02397-PMH Document 1 Filed 03/18/20 Page 20 of 36



                                  FIRST CAUSE OF ACTION
                                   Violation of 29 U.S.C. § 207
                Failure to Pay Overtime Compensation for “Off-the-Clock” Work
                                    (FLSA Collective Action)

       83.       Plaintiff re-alleges and incorporates the foregoing paragraphs as though fully set

forth herein.

       84.       Throughout the relevant time period, Defendants suffer and/or permit Plaintiff and

Collective members to work additional time outside of their shifts for work-related tasks. These

tasks include, but are not limited to serving customers, cleaning, stocking supplies, setting up their

workstations, and performing various other tasks before clocking in and after clocking out for their

shifts for the benefit of Defendants.

       85.       Defendants actively discourage Plaintiff and Collective members from logging

time outside the parameters set by Defendants. However, due to the demands of the job, Plaintiff

routinely performed work-related tasks outside of his scheduled shift, before he clocked in and

after he clocked out. Upon information and belief, Defendants treat Collective members similarly

with respect to “off-the-clock” work.

       86.       Accordingly, consistent with the policies and procedures set up by Defendants,

Plaintiff performed work in excess of forty hours per workweek for which he was not compensated

at an overtime rate of pay. Defendants’ policies and practices favor Defendants at the expense of

Plaintiff and Collective members.

       87.       Defendants violated and continue to violate the FLSA when they fail to pay Plaintiff

and Collective members for “off-the-clock” work under 29 U.S.C. § 207 as a non-exempt

employee. Because of these violations, Plaintiff and Collective members suffer wage losses during

weeks where the total time worked (logged and unlogged) exceeds forty hours.

       88.       Defendants’ failure to pay overtime to Plaintiff and Collective members, is willful



                                                 -20-
         Case 7:20-cv-02397-PMH Document 1 Filed 03/18/20 Page 21 of 36



and not based on a good-faith belief that their conduct does not violate the FLSA. The foregoing

conduct, as alleged, constitutes a willful violation of the FLSA within the meaning of 29 U.S.C. §

255(a). Accordingly, a three-year limitations period should apply to Plaintiff and Collective

members’ claims under the FLSA.

       89.       Because of Defendants’ willful violation, Plaintiff and Collective members are also

due an additional equal amount as liquidated damages pursuant to 29 U.S.C. § 216(b).

       90.       Plaintiff and Collective members are further entitled to reasonable attorneys’ fees

and costs of the action in addition to any judgment awarded.

       91.       Wherefore, Plaintiff and the putative Collective request relief as hereinafter

provided.

                                SECOND CAUSE OF ACTION
                             Violation of N.Y. Lab. Law § 190 et seq.
                Failure to Pay Overtime Compensation for “Off-the-Clock” Work
                                     (On Behalf of the Class)

       92.       Plaintiff re-alleges and incorporates the foregoing paragraphs as though fully set

forth herein.

       93.       Defendants willfully engaged in and continue to engage in a policy and practice of

not compensating Plaintiff and putative Class members for all hours worked or spent in its control.

       94.       This cause of action arises from Defendants’ violation of N.Y. Lab. Law §§ 190 et

seq. and 650 et seq. (and any supporting regulations), for their failure to pay Plaintiff and Class

members all of their overtime pay for the time worked in excess of 40 hours in individual

workweeks. For all the time worked in excess of 40 hours in individual workweeks, Plaintiff and

Class members were entitled to receive one-and-one-half times their regular rates of pay.




                                                -21-
          Case 7:20-cv-02397-PMH Document 1 Filed 03/18/20 Page 22 of 36



         95.     Defendants violated N.Y. Lab. Law §§ 190 et seq. and 650 et seq. by failing to

compensate Plaintiff and Class members for work performed while off-the-clock consistent with

the overtime provisions.

         96.     As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff and

Class members suffer loss of income and other damages. Plaintiff and Class members are entitled

to liquidated damages and attorneys’ fees and costs incurred in connection with this claim.

         97.     Wherefore, Plaintiff and the putative Class request relief as hereinafter provided.

                                   THIRD CAUSE OF ACTION
                           Violation of N.Y. Labor Regulation § 142-2.4
                                    Spread-of-Hours Violation
                                      (On Behalf of the Class)

         98.     Plaintiff re-alleges and incorporates the foregoing paragraphs as though fully set

forth herein.

         99.     This cause of action arises from Defendants violation of the N.Y. Lab. Law;

specifically, Defendants’ violation of New York State Department of Labor Regulation § 142-2.4,

which stipulates that an employee shall receive one hour’s pay at the basic minimum hourly wage

rate in addition to the minimum wage required for any day in which said employee worked for ten

or more hours.

         100.    Defendants violate the N.Y. Lab. Law by failing to comply with their obligation to

pay Plaintiff and Class members the additional wages required by N.Y. Comp. Codes R. & Regs.

tit. 12, § 142-2.4 on those days when Plaintiff and the Class members in fact work for ten or more

hours.

         101.    As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff and

Class members suffer loss of income and other damages. Plaintiff and Class members are entitled

to liquidated damages and attorneys’ fees and costs incurred in connection with this claim.



                                                 -22-
         Case 7:20-cv-02397-PMH Document 1 Filed 03/18/20 Page 23 of 36



       102.     Wherefore, Plaintiff and the Class request relief as hereinafter provided.

                             FOURTH CAUSE OF ACTION
                            Violation of N.Y. Lab. Law § 196-d
                   Improper Retainer of Service Fees from Service Workers
                                  (On Behalf of the Class)

       103.     Plaintiff re-alleges and incorporates the foregoing paragraphs as though fully set

forth herein.

       104.     New York Labor Law § 196-d prohibits employers from retaining: (1) “any part of

a gratuity”; or (2) “any charge purported to be a gratuity for an employee.”

       105.     Section 196-d does not prohibit “practices in connection with banquets and other

special functions where a fixed percentage of the patron’s bill is added for gratuities which are

distributed to employees” or “the sharing of tips by a waiter with a busboy or similar employee.”

       106.     Whether mandatory or voluntary, § 196-d covers any charge that a reasonable

customer would have believed would serve as a gratuity. Indeed, if § 196-d were interpreted to

cover only voluntary payments, employers would have license to mislead patrons as to the cost of

their meals and how much of their payments will be directed to service employees, in clear

contravention of the statute’s text and purpose. Quite the opposite, § 196-d’s clear directive is that

employers must distribute to service workers any “charge purported to be a gratuity for an

employee.”

       107.     Defendants attach a hidden surcharge, misleadingly labeled as a “service fee”

and/or “delivery fee” to all food and beverage sales in the amount of 18% and an additional flat

rate surcharge, generally in the amount of $5, for food and beverage services. Unwary customers

pay these service fees reasonably believing that the entirety of the service feewill be remitted to

the service workers as gratuity payment, as is the widely accepted custom throughout the




                                                -23-
         Case 7:20-cv-02397-PMH Document 1 Filed 03/18/20 Page 24 of 36



hospitality industry. Defendants, however, do not remit the entire service fee proceeds to Plaintiff

and Class members.

       108.    In relevant part, § 196-d provides:

               No employer . . . or any other person shall demand or accept, directly
               or indirectly, any part of the gratuities, received by an employee, or
               retain any part of a gratuity or of any charge purported to be a
               gratuity for an employee. . . . Nothing in this subdivision shall be
               construed as affecting . . . practices in connection with banquets and
               other specific functions where a fixed percentage of the patron’s bill
               is added for gratuities which are distributed to employees, nor to the
               sharing of tips by a waiter with a busboy or similar employee.

       109.    The statute forbids employers from retaining “any part” of either (1) “a gratuity”;

or (2) “any charge purported to be a gratuity.” In other words, the statute treats identically a

“gratuity” and a “charge” that purports to be a gratuity, attaching no significance to whether a

payment is made voluntarily as a tip or involuntarily as a mandatory surcharge. All that is required

is that a charge purports, or “seems” to be a gratuity.

       110.    Customers reasonably believe that Defendants’ mandatory service fees are actually

gratuity payments to service workers. The term as used in Defendants’ billing practices, “service

fee” or “delivery fee,” indicate the surcharge is intimately connected with the “service” of

preparing and/or “delivering” the food and beverages.

       111.    N.Y. Lab. Law § 196-d requires the distribution of “service fee” surcharges, in their

entirety, to service workers. Plaintiff and Class members are and have been deprived of receiving

the service fee surcharges in full that Defendants should have paid them.

       112.    Plaintiff and Class members are entitled to the portions of the service fees that were

not originally remitted to the service workers.




                                                  -24-
         Case 7:20-cv-02397-PMH Document 1 Filed 03/18/20 Page 25 of 36



       113.     Upon information and belief, Defendants’ ongoing violation of § 196-d are willful.

Accordingly, Defendants are also liable under N.Y. Lab. Law § 198 for payment to Plaintiff and

Class members of a 25% penalty.

       114.     Plaintiff and Class members are also entitled to reasonable attorneys’ fees pursuant

to § 198.

       115.     Wherefore, Plaintiff and the Class request relief as hereinafter provided.

                                 FIFTH CAUSE OF ACTION
                 Injunctive Relief for Violation of General Business Law § 349
                              Deceptive and Unfair Practices Act
                                     (On Behalf of the Class)

       116.     Plaintiff re-alleges and incorporates the foregoing paragraphs as though fully set

forth herein.

       117.     Plaintiff brings this claim on behalf of himself and all other members of the Class

for an injunction and to recover damages for Defendants’ violations of New York’s Deceptive

Acts or Practices Law, Gen. Bus. Law § 349.

       118.     Section 349 provides that “deceptive acts or practices in the conduct of any

business, trade or commerce in the furnishing of any service in this state are . . . unlawful.”

       119.     To establish a claim under § 349, it is not necessary to prove justifiable reliance.

       120.     Any person who has been injured by reason of any violation of § 349 may bring an

action on their own name to enjoin such unlawful act or practice, an action to recover their actual

damages or fifty dollars, whichever is greater, or both such actions. The court may, in its discretion,

increase the award of damages to an amount not to exceed three times the actual damages up to

one thousand dollars, if the court finds the Defendants willfully or knowingly violated this section.

The court may award reasonable attorneys’ fees to a prevailing plaintiff.




                                                 -25-
         Case 7:20-cv-02397-PMH Document 1 Filed 03/18/20 Page 26 of 36



       121.    The practices employed by Defendants, whereby Defendants advertised, promoted,

and marketed that their food and drink cost the listed price and then characterized their hidden

surcharge as a “service fee” was unfair, deceptive, and misleading to Plaintiff and Class members

in violation of § 349 for, inter alia, one or more of the following reasons:

               a. Defendants engage in deceptive, unfair and unconscionable commercial

                   practices in failing to reveal material facts and information about the price of

                   their food and drink, and the nature of their surcharge, which does (or tends to)

                   mislead customers, Plaintiff, and Class members about facts that are not

                   reasonably known by them;

               b. Defendants knowingly and falsely represent their hidden surcharge as a “service

                   fee” with an intent to cause customers, Plaintiff, and Class members to believe

                   the surcharge amount would be remitted in full to the serving staff as a gratuity

                   payment;

               c. Defendants fail to reveal facts that are material to the transactions in light of

                   representations of fact made in a positive manner;

               d. Defendants cause Plaintiff and Class members to suffer a probability of

                   confusion and a misunderstanding of legal rights, obligations, and/or remedies

                   by and through Defendants’ conduct;

               e. Defendants fail to reveal material facts to customers, Plaintiff, and Class

                   members with the intent that customers, Plaintiff, and Class members rely upon

                   those omissions;

               f. Defendants make material representations and statements of fact to customers,

                   Plaintiff, and Class members that result in those parties reasonably believing




                                                -26-
         Case 7:20-cv-02397-PMH Document 1 Filed 03/18/20 Page 27 of 36



                    the represented or suggested state of affairs to be other than what they actually

                    are; and

                g. Defendants intend that customers, Plaintiff, and Class members rely on

                    Defendants’ misrepresentations and omissions, so that customers would

                    purchase the food and drink, and pay the surcharge.

        122.    Under all of the circumstances, Defendants’ conduct in instituting these unfair and

deceptive trade practices is malicious, willful, wanton and outrageous such as to shock the

conscience of the community and warrant the imposition of punitive damages.

        123.    Defendants’ actions impact the public interest because consumers, as well as the

service workers affected, are injured in exactly the same way as thousands of others who pay a

mandatory surcharge on food and drink, thinking the entirety of that surcharge will be remitted to

the waitstaff who served the customer when in fact Defendants retain a portion of that surcharge,

as a result of and pursuant to Defendants’ generalized course of deception.

        124.    Plaintiff and Class members seek to enjoin such unlawful, deceptive acts and

practices as described above. Class members will be irreparably harmed unless the unlawful,

deceptive actions are enjoined in that Defendants will continue to falsely and misleadingly trick

consumers into paying the surcharge by suggesting same is a “gratuity” to be wholly remitted to

the service staff. Consumers would challenge the surcharge, or otherwise pay the customary

gratuity in addition to the surcharge, if they were made aware the “service fee” was not actually

remitted in full to the service staff.

        125.    Plaintiff and Class members are injured in fact and lost money as a result of

Defendants’ conduct of improperly describing the pricing of food and drink, and the nature of the

surcharge as described herein. Consumers purchase the food and drink believing such items to cost




                                                -27-
         Case 7:20-cv-02397-PMH Document 1 Filed 03/18/20 Page 28 of 36



the listed price, but are then charged a hidden surcharge that is misleadingly described as a “service

fee.” The price consumers ultimately pay is consequently more than the value of the food and drink

received, and they pay the hidden surcharge believing same to be a gratuity payment that will be

remitted in full to the service staff, as is the overwhelming custom in the food and beverage

industry.

       126.     Plaintiff and Class members seek declaratory relief, a judgment enjoining

Defendants from continuing to disseminate their false and misleading statements, and awarding

attorneys’ fees and costs of this proceeding, as provided by N.Y. Gen. Bus. Law § 349, and all

other relief allowable under § 349.

       127.     Wherefore, Plaintiff and the Class request relief as hereinafter provided.

                               SIXTH CAUSE OF ACTION
                      Damages for Violation of N.Y. Gen. Bus. Law § 349
                         Deceptive and Unfair Trade Practices Act
                                  (On Behalf of the Class)

       128.     Plaintiff re-alleges and incorporates the foregoing paragraphs as though fully set

forth herein.

       129.     Plaintiff brings this claim individually and on behalf of the Class members for

violations of N.Y. Gen. Bus. Law § 349.

       130.     By the acts and conduct alleged herein, Defendants’ unfair or deceptive acts and

practices in fact injured Plaintiff and Class members. Specifically, Plaintiff and Class members

lost money as a result of Defendants’ conduct of improperly describing the pricing of food and

drink and the nature of the surcharge as described herein. In order for Plaintiff and Class members

to be made whole, they need to receive restitution and disgorgement of all monies obtained by

means of Defendants’ unlawful conduct, interest, and attorneys’ fees and costs, and all other relief

allowable under N.Y. Gen. Bus. Law § 349.



                                                -28-
         Case 7:20-cv-02397-PMH Document 1 Filed 03/18/20 Page 29 of 36



       131.     Wherefore, Plaintiff and the Class request relief as hereinafter provided.

                             SEVENTH CAUSE OF ACTION
                      Damages for Violations of N.Y. Gen. Bus. Law § 350
                                 Unlawful False Advertising
                                   (On Behalf of the Class)

       132.     Plaintiff re-alleges and incorporates the foregoing paragraphs as though fully set

forth herein.

       133.     Defendants have been and are engaging in the “conduct of . . . business, trade or

commerce” within the meaning of N.Y. Gen. Bus. Law § 350.

       134.     Section 350 makes unlawful “[f]alse advertising in the conduct of any business,

trade or commerce.” False advertising includes “advertising, including labeling, of a commodity .

. . if such advertising is misleading in a material respect,” taking into account “the extent to which

the advertising fails to reveal facts material in light of . . . representations [made] with respect to

the commodity . . .” N.Y. Gen. Bus. Law § 350-a(1).

       135.     Defendants caused to be made or disseminated through advertising, marketing and

other publications, statements that are untrue or misleading, and that are known, or which by the

existence of reasonable care should be known to Defendants, to be untrue and misleading to

consumers, Plaintiff, and New York Class members.

       136.     Defendants’ misrepresentations, by way of both affirmative statements and

omissions, as described herein, are material and substantially uniform in content, presentation, and

impact upon consumers at large. Consumers purchasing food and drink are and continue to be

exposed to Defendants’ material misrepresentations.

       137.     Defendants violate § 350 because the misrepresentations regarding food and drink

pricing are material and likely deceive a reasonable customer in making the customer believe the




                                                 -29-
        Case 7:20-cv-02397-PMH Document 1 Filed 03/18/20 Page 30 of 36



“service fee” surcharge would be remitted in total to service workers like Plaintiff and Class

members.

       138.    Plaintiff and Class members have suffered, and continue to suffer, an injury,

including the loss of money/property, as a result of Defendants’ false and misleading advertising.

In purchasing Defendants’ food and beverages, customers rely on Defendants’ misrepresentations

relating to the price of the food and drink. Those representations are false and misleading because

the food and drink have a hidden surcharge. This hidden surcharge is disguised to the customer as

a “service fee,” which the customer reasonably believes is a gratuity payment that will be remitted

in total to the service workers, as is the general custom throughout the food and beverage service

industry. Had customers been made aware that the surcharge was not remitted in full to the service

workers, customers likely would have challenged the surcharge or otherwise would not be as likely

to purchase the food and drink from Defendants.

       139.    Plaintiff and Class members have suffered, and continue to suffer, an injury,

including the loss of money or property as a result of Defendants’ false and misleading advertising.

In paying Defendants’ hidden surcharge, customers relied on Defendants’ misrepresentations

and/or omissions relating to the nature of the surcharge. Those representations were false and/or

misleading because the surcharge is not really a gratuity payment, and is not remitted in full to

Plaintiff and Class members. Had customers known this, they likely would have challenged the

mandatory surcharge, provided additional gratuity to the service workers, and/or otherwise

demanded the full amount of the surcharge be remitted to Plaintiff and Class members in

accordance to the widely accepted practice throughout the food and beverage service industry.

       140.    Pursuant to N.Y. Gen. Bus. Law § 350-e, Plaintiff and Class members seek

monetary damages (including actual damages and minimum, punitive, or treble damages, and/or




                                               -30-
         Case 7:20-cv-02397-PMH Document 1 Filed 03/18/20 Page 31 of 36



all other statutory damages pursuant to § 350-a(1)), injunctive relief, restitution and disgorgement

of all monies obtained by means of Defendants’ unlawful conduct, interest, and attorneys’ fees

and costs.

       141.     Wherefore, Plaintiff and the Class request relief as hereinafter provided.

                                 EIGHTH CAUSE OF ACTION
                                      Unjust Enrichment
                                    (On Behalf of the Class)

       142.     Plaintiff re-alleges and incorporates the foregoing paragraphs as though fully set

forth herein.

       143.     Defendants’ conduct as set forth above constitutes unjust enrichment under New

York common law.

       144.     At all relevant times, Plaintiff and Class members bestowed a benefit in the form

of service which is customarily “tipped” in addition to hourly wages that are regularly paid to

service workers.

       145.     Because of Defendants’ non-payment and underpayment to service workers of all

sums denominated as “service fees” and/or “delivery fees,” Defendants knowingly receive and

retain funds that patrons intend to be paid in full to the waitstaff and other service workers.

       146.     In equity and good conscience, said funds belong to Plaintiff and Class members,

not Defendants or other non-service workers employed by Defendants.

       147.     Defendants will obtain such benefit without adequately compensating Plaintiff and

Class members if Defendants are permitted to retain the unpaid service fee surcharges collected

from their customers without remitting the entirety of the service fee payments to their intended

beneficiaries – the non-managerial service workers.




                                                -31-
         Case 7:20-cv-02397-PMH Document 1 Filed 03/18/20 Page 32 of 36



       148.     Defendants should therefore be required to disgorge all ill-gotten gains as a result

of failing to remit the entirety of gratuity proceeds charged to Defendants’ customers to service

employees.

       149.     Wherefore, Plaintiff and the Class request relief as hereinafter provided.

                              NINTH CAUSE OF ACTION
 Failure to Provide Accurate Itemized Wage Statements Pursuant to N.Y. Lab. Law § 195
                                 (On Behalf of the Class)

       150.     Plaintiff re-alleges and incorporates the foregoing paragraphs as though fully set

forth herein.

       151.     Defendants do not provide Plaintiff and Class members with accurate itemized

wage statements as required by N.Y. Lab. Law § 195(3).

       152.     With each payment of wages, Defendants fail to provide Plaintiff and Class

members with an accurate statement listing each of the following categories of information:

                a. The dates of work covered by that payment of wages;

                b. Name of employee;

                c. Name of employer;

                d. Address and phone number of employer;

                e. Rate or rates of pay and basis thereof, whether the employee is paid by the hour,

                   shift, day, week, salary, piece, commission, or other;

                f. Gross wages;

                g. Deductions;

                h. Allowances, if any, claimed as part of the minimum wage;

                i. Net wages;

                j. The regular hourly rate or rates of pay;




                                                -32-
         Case 7:20-cv-02397-PMH Document 1 Filed 03/18/20 Page 33 of 36



                k. The overtime rate or rates of pay;

                l. The number of regular hours worked; and

                m. The number of overtime hours worked.

       153.     As a result, Defendants are liable to Plaintiff and each Class member in the amount

of $2,500, together with attorneys’ fees and costs.

       154.     Wherefore, Plaintiff and the putative Class request relief as hereinafter provided.

                              TENTH CAUSE OF ACTION
Violation of the Notice and Recordkeeping Requirement Pursuant to N.Y. Lab. Law § 195
                                 (On Behalf of the Class)

       155.     Plaintiff re-alleges and incorporates the foregoing paragraphs as though fully set

forth herein.

       156.     Defendants fail to provide Plaintiff and Class members with a written notice, in

English and in Spanish, containing the following categories of information as required by N.Y.

Lab. Law § 195(1):

                a. The rates of pay and basis thereof, whether paid by the hour, shift, day, week,

                   salary, piece, commission, or other;

                b. Allowances, if any, claimed as part of the minimum wage, including tip, meal,

                   or lodging allowances;

                c. The regular pay day designated by the employer;

                d. The name of the employer;

                e. Any “doing business as” names used by the employer;

                f. The physical address of the employer’s main office or principal place of

                   business, and a mailing address if different; and

                g. The telephone number of the employer.




                                                -33-
         Case 7:20-cv-02397-PMH Document 1 Filed 03/18/20 Page 34 of 36



       157.    As a result, Defendants are liable to Plaintiff and each Class member in the amount

of $2,500, together with attorneys’ fees and costs.

       158.    Wherefore, Plaintiff and the Class request relief as hereinafter provided.

                                         JURY DEMAND

       159.    Plaintiff hereby requests a trial by jury.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of Class and Collective members, requests the

following relief:

       1.      For an order certifying that the First Cause of Action in this Complaint may be

               maintained as a collective action pursuant to 29 U.S.C. § 216(b) and that prompt

               notice of this action be issued to potential members of the Collective, apprising

               them of the pendency of this action, and permitting them to assert their FLSA

               claims;

       2.      For an order equitably tolling the statute of limitations for the potential members of

               the Collective;

       3.      Damages and restitution according to proof at trial for all unpaid gratuities, wages

               and other injuries, as provided by the FLSA, New York Labor Law, New York

               General Business Law, and all other applicable laws, rules, and regulations of New

               York;

       4.      For a declaratory judgment that Defendants violated the FLSA, New York Labor

               Law, New York General Business Law, and public policy as alleged herein;

       5.      For preliminary, permanent, and mandatory injunctive relief prohibiting

               Defendants, their officers, agents, and all those acting in concert with them from




                                                -34-
 Case 7:20-cv-02397-PMH Document 1 Filed 03/18/20 Page 35 of 36



      committing, now and in the future, those violations of law herein alleged;

6.    For an order requiring Defendants to disgorge all profits and other ill-gotten gains

      resulting from their failure to remit the entirety of gratuities to non-managerial

      service employees;

7.    For an equitable accounting to identify, locate, and restore to all current and former

      employees the gratuities and wages they are due, with interest thereon;

8.    For an order awarding Plaintiff and the Class members compensatory damages,

      including gratuities owed, lost wages, earnings, liquidated damages, treble

      damages, and other employee benefits, restitution, recovery of all money/property,

      actual damages, and all other sums of money owed to Plaintiff and Class members,

      together with interest on these amounts according to proof;

9.    For an order awarding Plaintiff and Class members civil penalties pursuant to the

      New York Labor Law, and the laws of the State of New York, with interest thereon;

10.   For an order awarding reasonable attorneys’ fees as provided by the New York

      Labor Law, New York General Business Law, the laws of the State of New York,

      the FLSA, and/or other applicable law;

11.   For all costs of suit;

12.   For interest on any penalties awarded, as provided by applicable law; and

13.   For such other and further relief as this Court deems just and proper.




                                       -35-
       Case 7:20-cv-02397-PMH Document 1 Filed 03/18/20 Page 36 of 36



Date: March 18, 2020                       SCHNEIDER WALLACE
                                           COTTRELL KONECKY LLP


                                           /s/ John J. Nestico
                                           John J. Nestico (N.Y. SBN 1724020)
                                           6000 Fairview Road, Suite 1200
                                           Charlotte, North Carolina 28210
                                           Tel: (510) 740-2946; Fax: (415) 421-7105
                                           jnestico@schneiderwallace.com

                                           Carolyn H. Cottrell (to apply pro hac vice)
                                           Ori Edelstein (to apply pro hac vice)
                                           Kristabel Sanchez (to apply pro hac vice)
                                           2000 Powell Street, Suite 1400
                                           Emeryville, California 94608
                                           Tel: (415) 421-7100; Fax: (415) 421-7105
                                           ccottrell@schneiderwallace.com
                                           oedelstein@schneiderwallace.com
                                           ksandoval@schneiderwallace.com

                                           William M. Hogg (to apply pro hac vice)
                                           3700 Buffalo Speedway, Suite 960
                                           Houston, Texas 77098
                                           Tel: (713) 338-2560; Fax: (415) 421-7105
                                           whogg@schneiderwallace.com

                                           Counsel for Plaintiff, Class, and Collective




                                    -36-
